Case 2:20-cv-04379-ARR-AKT Document 1 Filed 09/18/20 Page 1 of 12 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
MATTHEW HALSTEAD,                                              :   CV: 20-4379
                                                               :
                                             Plaintiff,        :
                                                               :   COMPLAINT
                           -against-                           :
                                                               :
TRIM SPECIALIST LLC, and SHAWN HANLEY, :                           JURY TRIAL DEMANDED
Individually,                                                  :
                                             Defendants. :
---------------------------------------------------------------X

        Plaintiff, MATTHEW HALSTEAD (“Plaintiff”), by and through his attorneys SCOTT

MICHAEL MISHKIN, P.C., complaining of Defendants TRIM SPECIALIST LLC and SHAWN

HANLEY (“Hanley”) (collectively “Defendants”) alleges upon his own knowledge as to himself,

and upon information and belief as to all other matters, as follows:

                                     PRELIMINARY STATEMENT

        This case is brought against the Defendants pursuant to: (1) the Fair Labor Standards Act

of 1938 (“FLSA”) as amended, 29 U.S.C. §§ 201, et seq. for Defendants’ willful failure to pay

Plaintiff overtime wages for all hours worked over forty (40) in a workweek; (2) the New York

Labor Law, Articles 6 and 19 (“NYLL”), for Defendants’ willful failure to pay Plaintiff overtime

wages for all hours worked over forty (40) in a workweek; (3) the FLSA for Defendants’ willful

failure to pay Plaintiff at a rate equal to or greater than the federal minimum wage rate for all

hours worked; (4) the NYLL for Defendants’ willful failure to pay Plaintiff at a rate equal to or

greater than the state minimum wage rate for all hours worked; (5) NYLL § 195(1) for

Defendants’ willful failure to provide Plaintiff with an accurate wage notice at any time during

his employment at Defendants; and (6) NYLL § 195(3) for Defendants’ willful failure to provide
Case 2:20-cv-04379-ARR-AKT Document 1 Filed 09/18/20 Page 2 of 12 PageID #: 2




Plaintiff with accurate wage statements and/or paystubs for each pay period that he worked

throughout his employment at Defendants.

                                         JURISDICTION

         FIRST:          The jurisdiction of the Court over this controversy is based upon 28

U.S.C. §1331, as this case presents a federal question under the FLSA.

         SECOND:         The Court also has supplemental jurisdiction over this case

pursuant to 28 U.S.C. § 1367(a), as Plaintiff’s claims arising under the NYLL form part of the

same case and controversy as those arising under the FLSA.

                                              VENUE

         THIRD:          At all times relevant herein, Plaintiff was a resident of Suffolk County in

the Eastern District of New York of the United States District Court.

         FOURTH:         The unlawful practices alleged herein took place at Defendants’

businesses located in East Northport, NY within the Eastern District of New York of the United

States District Court.

         FIFTH:          This Court is thereby proper venue under 28 U.S.C. §1391.

                                             PARTIES

         SIXTH:          At all times relevant herein, Plaintiff was an “employee” of Defendants

as defined by the FLSA and NYLL, as he was employed by Defendants as a laborer from in or

about 2013, through up to and including August 2019.

         SEVENTH:        At all times relevant herein, Trim Specialist was and is a domestic

corporation duly organized and existing under and by virtue of the laws of the State of New

York, with a principal place of business located at 590 Elwood Rd., East Northport, New York

11731.



                                                  2
Case 2:20-cv-04379-ARR-AKT Document 1 Filed 09/18/20 Page 3 of 12 PageID #: 3




       EIGHTH:          At all times relevant herein, Defendant Hanley was and still is a resident

of the State of New York, County of Suffolk.

       NINTH:            Defendant Hanley was and still is the owner and a corporate officer of

Trim Specialist and at all times relevant herein, exercised operational control over the significant

business functions of the business, including but not limited to, the hiring/firing of employees,

determining employee salaries, assigning responsibilities, determining schedules and hours of

employees, and acting on behalf of and in the interest of Trim Specialist in devising, directing,

implementing, and supervising the wage and hour practices and policies relating to its

employees.

       TENTH:           As such, Defendant Hanley was Plaintiff’s “employer” as defined by the

FLSA and NYLL.

       ELEVENTH: At all times relevant herein, Defendants’ qualifying annual business

exceeded $500,000.00, and Defendants were and still are engaged in interstate commerce within

the meaning of the FLSA, as they purchase and routinely work with products provided by

outside vendors that originated in states other than New York.

       TWELFTH:         At all times relevant herein, Defendants accepted payments in cash that

naturally moved across state lines, and accepted credit cards as a form of payment based on

cardholder agreements with out-of-state companies, the combination of which subjects

Defendants to the FLSA’s overtime provisions as an “Enterprise.”

       THIRTEENTH:                   At all times relevant herein, Defendants’ employees,

including the Plaintiff, were individually engaged in interstate commerce, as on a daily basis,

they used and worked with goods and products that have been, and continue to be, moved in

interstate commerce, handled payments in cash that naturally moved across state lines, and



                                                 3
Case 2:20-cv-04379-ARR-AKT Document 1 Filed 09/18/20 Page 4 of 12 PageID #: 4




processed credit cards as a form of payment based on cardholder agreements with out-of-state

companies.

                                   STATEMENT OF FACTS

       FOURTEENTH:                   Plaintiff was employed by Defendants as a laborer from in

or about 2013, through up to and including August 2019.

       FIFTEENTH: As a laborer, Plaintiff did not possess any managerial or

supervisory responsibilities and did not possess the ability to hire/fire, determine employee

schedules, determine employee rates of pay, and/or determine employee responsibilities or

assignments.

       SIXTEENTH: During all times relevant herein, Plaintiff was compensated

on an hourly basis and was paid once a week by check.

      SEVENTEENTH:                   Although Plaintiff was an hourly employee, he was not

required to punch in and out of a time clock at any time during his employment at Defendants.

      EIGHTEENTH:                    During all times relevant herein, Plaintiff worked six (6)

days a week, Monday – Saturday and generally worked eight (8) hours a day.

      NINETEENTH:                    Throughout most of Plaintiff’s employment, Plaintiff was

paid $40.00 per hour for all hours that he worked up to forty (40) in a workweek, and $60.00 per

hour for all hours that he worked over forty (40) in a workweek.

      TWENTIETH:                     However, Plaintiff often worked long periods of time for

which he did not receive any compensation at all from the Defendants.

      TWENTY-FIRST:                  For example, from July 2018 - December 2018,

Plaintiff worked 174 regular hours, as well as 36 overtime hours, for which he did not receive

any compensation.



                                                 4
Case 2:20-cv-04379-ARR-AKT Document 1 Filed 09/18/20 Page 5 of 12 PageID #: 5




      TWENTY-SECOND:                 From April 21, 2019 to April 27, 2019, Plaintiff worked 35

regular hours for which he did not receive any compensation.

      TWENTY-THIRD:                  From June 30, 2019 – August 31, 2019, Plaintiff

worked 281 regular hours, as well as 61 overtime hours, for which he did not receive any

compensation.

      TWENTY-FOURTH:                 Despite Plaintiff’s repeated attempts and

requests to be paid, Defendants failed to compensate Plaintiff his earned wages in violation of

the FLSA and NYLL overtime and minimum wage provisions.

      TWENTY-FIFTH:                  To date, Plaintiff is owed approximately 490 hours

in regular wages and 97 hours in overtime wages, not including liquidated damages and interest.

      TWENTY-SIXTH:                  During his employment, Defendants failed to provide

Plaintiff with any wage notices in violation of NYLL § 195 (1).

      TWENTY-SEVENTH:                During his employment, Defendants failed to provide

Plaintiff with accurate wage statements or weekly paystubs in violation of NYLL § 195 (3).

      TWENTY-EIGHTH:                 Defendant Hanley oversaw and managed the day to day

operations at Trim Specialist and was responsible for determining rates and methods of pay,

schedules, assignments, and hours worked for all employees, including those of the Plaintiff.

Furthermore, Defendant Hanley had hiring and firing authority and did in fact hire Plaintiff.

      TWENTY-NINTH:                  Defendant Hanley was responsible for managing Plaintiff

and was aware of, and permitted, the overtime hours worked by Plaintiff each week.

      THIRTIETH: Defendants willfully failed to pay Plaintiff his earned

wages in violation of the FLSA and NYLL and have caused damages to Plaintiff as a result.




                                                5
Case 2:20-cv-04379-ARR-AKT Document 1 Filed 09/18/20 Page 6 of 12 PageID #: 6




AS AND FOR A FIRST CAUSE OF ACTION AGAINST DEFENDANTS FOR FAILURE
         TO PAY OVERTIME WAGES IN VIOLATION OF THE FLSA

      THIRTY-FIRST:                  Plaintiff repeats and re-alleges all previous paragraphs with

the same force and effect as if stated at length herein and incorporates all prior paragraphs by

reference.

      THIRTY-SECOND:                 The overtime provisions of the FLSA, §§ 201 et seq.,

require employers to compensate employees at a rate of one and one half times their regular rate

of pay for all hours worked in excess of forty (40) in a workweek.

      THIRTY-THIRD:                  As described above, Defendants are employers

within the meaning of the FLSA, while Plaintiff is an employee within the meaning of the FLSA.

      THIRTY-FOURTH:                 During his employment at Defendants, Plaintiff regularly

worked forty-eight (48) to fifty (50) hours a week.

      THIRTY-FIFTH:                  From July 2018 - December 2018, Plaintiff worked 36

overtime hours, for which he did not receive any compensation.

      THIRTY-SIXTH:                  From June 30, 2019 – August 31, 2019, Plaintiff worked

61 overtime hours, for which he did not receive any compensation.

      THIRTY-SEVENTH:                At all times relevant herein, Defendants willfully failed to

compensate Plaintiff at a rate of one and one half times his regular rate of pay for approximately

ninety-seven (97) overtime hours.

      THIRTY-EIGHTH:                 Defendants have violated the FLSA by failing to

pay Plaintiff overtime compensation for all hours worked in excess of forty (40) in a workweek

as required by the FLSA.

      THIRTY-NINTH:                  Defendants acted willfully and with a disregard for




                                                 6
Case 2:20-cv-04379-ARR-AKT Document 1 Filed 09/18/20 Page 7 of 12 PageID #: 7




Plaintiff’s rights under the FLSA by failing to compensate Plaintiff at an overtime rate for the

hours that he worked in excess of forty (40) in a workweek.

      FORTIETH:                       As a result of the FLSA violations alleged herein, Plaintiff

has suffered financial loss in an amount to be determined at trial, and is also entitled to

liquidated damages, attorneys’ fees, and costs to the fullest extent permitted by the FLSA.

     AS AND FOR A SECOND CAUSE OF ACTION AGAINST DEFENDANTS FOR
       FAILURE TO PAY OVERTIME WAGES IN VIOLATION OF THE NYLL

      FORTY-FIRST:                    Plaintiff repeats and re-alleges all previous

paragraphs with the same force and effect as if stated at length herein and incorporates all prior

paragraphs by reference.

      FORTY-SECOND:                   The overtime provisions of the NYLL require employers to

compensate employees at a rate of one and one half times their regular rate of pay for all hours

worked in excess of forty (40) in a workweek.

      FORTY-THIRD:                    As described above, Defendants are employers

within the meaning of the NYLL, while Plaintiff is an employee within the meaning of the

NYLL.

      FORTY-FOURTH:                   As alleged herein, Defendants have violated the NYLL by

failing to pay Plaintiff overtime compensation for all hours worked in excess of forty (40) in a

workweek as required by the NYLL.

      FORTY-FIFTH:                    Defendants acted willfully and with a disregard for

Plaintiff’s rights under the NYLL in failing to compensate Plaintiff at an overtime rate for the

hours that he worked over forty (40) in a workweek.

      FORTY-SIXTH:                    As a result of the NYLL violations alleged herein, Plaintiff

has suffered financial loss in an amount to be determined at trial, and is also entitled to


                                                  7
Case 2:20-cv-04379-ARR-AKT Document 1 Filed 09/18/20 Page 8 of 12 PageID #: 8




liquidated damages, attorneys’ fees, and costs to the fullest extent permitted by the NYLL.

        AS AND FOR A THIRD CAUSE OF ACTION AGAINST DEFENDANTS
      FOR FAILURE TO PAY MINIMUM WAGES IN VIOLATION OF THE FLSA

      FORTY-SEVENTH:                  Plaintiff repeats and re-alleges all previous paragraphs with

the same force and effect as if stated at length herein and incorporates all prior paragraphs by

reference.

      FORTY-EIGHTH:                   The minimum wage provisions of the FLSA require

employers to compensate employees at a rate equal to or greater than the statutory minimum

wage rate proscribed by the FLSA.

      FORTY-NINTH:                    From July 2018 - December 2018, Plaintiff worked 174

regular hours for which he did not receive any compensation at all.

      FIFTIETH:                       From April 21, 2019 to April 27, 2019, Plaintiff

worked 35 regular hours for which he did not receive any compensation at all.

      FIFTY-FIRST:                    From June 30, 2019 – August 31, 2019, Plaintiff worked

281 regular hours, for which he did not receive any compensation at all.

      FIFTY-SECOND:                   At all times relevant herein, Defendants willfully failed to

compensate Plaintiff at a rate equal to or greater than the statutory minimum wage rate

proscribed by the FLSA.

      FIFTY-THIRD:                    Defendants acted willfully and with a disregard for

Plaintiff’s rights under the FLSA by failing to compensate Plaintiff at a rate equal to or greater

than the statutory minimum wage rate proscribed by the FLSA.

      FIFTY-FOURTH:                   As a result of the FLSA violations alleged herein, Plaintiff

has suffered financial loss in an amount to be determined at trial, and is also entitled to




                                                  8
Case 2:20-cv-04379-ARR-AKT Document 1 Filed 09/18/20 Page 9 of 12 PageID #: 9




liquidated damages, attorneys’ fees, and costs to the fullest extent permitted by the FLSA for

Defendants’ minimum wage violations.

       AS AND FOR A FOURTH CAUSE OF ACTION AGAINST DEFENDANTS
      FOR FAILURE TO PAY MINIMUM WAGES IN VIOLATION OF THE FLSA

       FIFTY-FIFTH:                   Plaintiff repeats and re-alleges all previous

paragraphs with the same force and effect as if stated at length herein and incorporates all prior

paragraphs by reference.

       FIFTY-SIXTH:                   The minimum wage provisions of the NYLL require

employers to compensate employees at a rate equal to or greater than the statutory minimum

wage rate proscribed by the NYLL.

       FIFTY-SEVENTH:                 As alleged above, Plaintiff worked a total of four hundred

and ninety (490) regular hours for which he did not receive any compensation from the

Defendants.

       FIFTY-EIGHTH:                  At all times relevant herein, Defendants willfully failed to

compensate Plaintiff at a rate equal to or greater than the statutory minimum wage rate

proscribed by the NYLL for approximately four hundred and ninety (490) hours.

       FIFTY-NINTH:                   Defendants acted willfully and with a disregard for

Plaintiff’s rights under the NYLL by failing to compensate Plaintiff at a rate equal to or greater

than the statutory minimum wage rate proscribed by the NYLL.

       SIXTIETH:                      As a result of the NYLL violations alleged herein, Plaintiff

has suffered financial loss in an amount to be determined at trial, and is also entitled to

liquidated damages, attorneys’ fees, and costs to the fullest extent permitted by the NYLL for

Defendants’ minimum wage violations.




                                                  9
Case 2:20-cv-04379-ARR-AKT Document 1 Filed 09/18/20 Page 10 of 12 PageID #: 10




       AS AND FOR A FIFTH CAUSE OF ACTION AGAINST DEFENDANTS
 FOR FAILURE TO PROVIDE WAGE NOTICE IN VIOLATION OF THE NYLL

        SIXTY-FIRST:                  Plaintiff repeats and re-alleges all previous

 paragraphs with the same force and effect as if stated at length herein and incorporates all prior

 paragraphs by reference.

        SIXTY-SECOND:                 NYLL § 195 (1) requires that employers furnish

 employees with a wage notice containing the employee’s rate of pay, manner of payment,

 regular pay date, and employer contact information.

        SIXTY-THIRD:                  As alleged herein, Defendants willfully and knowingly

 failed to furnish Plaintiff with a wage notice at any time during his employment at Defendants in

 violation of NYLL § 195(1).

        SIXTY-FOURTH:                 As a result of Defendants’ willful failure to provide Plaintiff

 with a wage notice in violation of NYLL § 195(1), Plaintiff is entitled to recover all damages

 available under NYLL § 198 (1-b), including statutory penalties up to $5,000.00, costs, and

 attorneys’ fees.

      AS AND FOR A SIXTH CAUSE OF ACTION AGAINST DEFENDANTS
 FOR FAILURE TO PROVIDE WAGE STATEMENTS IN VIOLATION OF THE NYLL

        SIXTY-FIFTH:                  Plaintiff repeats and re-alleges all previous

 paragraphs with the same force and effect as if stated at length herein and incorporates all prior

 paragraphs by reference.

        SIXTY-SIXTH:                  NYLL § 195 (3) requires that employers furnish employees

 with accurate wage statements/paystubs at the end of each pay period, which are to include the

 following: the dates of work covered by that payment of wages; name of employee; name of

 employer; address and phone number of employer; rate or rates of pay and basis thereof,



                                                 10
Case 2:20-cv-04379-ARR-AKT Document 1 Filed 09/18/20 Page 11 of 12 PageID #: 11




 whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross wages;

 deductions; allowances, if any, claimed as part of the minimum wage; and net wages.

        SIXTY-SEVENTH:                As alleged herein, Defendants willfully and knowingly

 failed to furnish Plaintiff with accurate wage statements and/or paystubs at any time during his

 employment at Defendants in violation of NYLL § 195(3).

        SIXTY-EIGHTH:                 As a result of Defendants’ willful failure to provide Plaintiff

 with a wage notice in violation of NYLL § 195(1), Plaintiff is entitled to recover all damages

 available under NYLL § 198 (1-d), including statutory penalties up to $5,000.00, costs, and

 attorneys’ fees.

        WHEREFORE, Plaintiff demands judgment against Defendants as follows:

                1.         All damages recoverable as a matter of law for Defendants’ willful

 failure to pay overtime wages in violation of the FLSA;

                2.        All liquidated damages and/or any other statutory penalties that are

 recoverable as a matter of law as a result of the Defendants’ willful failure to pay overtime

 wages in violation of the FLSA;

                3.        All damages recoverable as a matter of law for Defendants’ willful

 failure to pay overtime wages in violation of the NYLL;

                4.        All liquidated damages and/or any other statutory penalties that are

 recoverable as a matter of law as a result of the Defendants’ willful failure to pay overtime

 wages in violation of the NYLL;

                5.        All damages recoverable as a matter of law for Defendants’ willful

 failure to pay minimum wages in violation of the FLSA;




                                                 11
Case 2:20-cv-04379-ARR-AKT Document 1 Filed 09/18/20 Page 12 of 12 PageID #: 12




                6.        All liquidated damages and/or any other statutory penalties that are

 recoverable as a matter of law as a result of the Defendants’ willful failure to pay minimum

 wages in violation of the FLSA;

                7.        All damages recoverable as a matter of law for Defendants’ willful

 failure to pay minimum wages in violation of the NYLL;

                8.        All liquidated damages and/or any other statutory penalties that are

 recoverable as a matter of law as a result of the Defendants’ willful failure to pay minimum

 wages in violation of the NYLL;

                9.        All damages and/or statutory penalties that are recoverable as a matter

 of law for Defendants’ willful violations of NYLL § 195(1);

                10.       All damages and/or statutory penalties that are recoverable as a matter

 of law for Defendants’ willful violations of NYLL § 195(3);

                11.       Pre-Judgement and Post-Judgment interest as provided by law;

                12.       Attorneys’ fees and costs; and

                13.       Such other and further relief as this Court deems just and proper.

                                        JURY DEMAND

              Plaintiff herein demands a trial by jury of all issues in this action.

 Dated: Islandia, New York
       September 18, 2020
                                                     SCOTT MICHAEL MISHKIN, P.C.

                                                             /s/ Kyle T. Pulis
                                                     By:     Kyle T. Pulis (KP 0415)
                                                             One Suffolk Square
                                                             Suite 240
                                                             Islandia, New York 11749
                                                             Telephone: (631) 234-1154
                                                             Facsimile: (631) 234-5048
                                                             Attorneys for Plaintiff


                                                12
